DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-16 were withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected invention, but the claims were cancelled in the amendment filed on 3/8/22.
	 In view of the amendment to claim 1 and new claim 17, SEQ ID NOs: 17, 18, 20, 24, 25, and 39 are rejoined with the elected species and examined.  Upon further consideration, the sequences are considered species and the non-elected sequences are withdrawn to non-elected species and not non-elected inventions.
SEQ ID NOs: 19, 21-23, 26-38, 40-42, 44, 45, and 50-53 in claim 10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/21.
Response to Arguments
Applicant’s arguments, see pages 4-7, filed 3/8/22, with respect to the rejections of claims 1-11 under 112(b) and 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn because of the amendment to claims 1 and 11 to recite the limitation “a spacer configured to position the site of cleavage by the CRISPR-Cas within 80 bases from the splice acceptor site immediately before the target exon or the splice donor site immediately after the target exon, wherein two or more kinds of the guide RNA are used and wherein the CRISPR-CAS is Cas9”.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment of independent claim 1 to incorporate two dependent claims (claims 2 and 4 now cancelled) and the amendment to claims 1 and 11 to require the limitation ‘a spacer sequence configured to position the site of cleavage by the CRISPR-Cas within 80 bases…’.  In addition, a new search for the addition of a new claim (claim 17).  The claims examined in the previous office action did not require examining and searching the new limitations in claims 1 and 11.  Furthermore, the addition of claim 17 requires a new search based on the limitation of two gRNA including the combination of SEQ ID NOs: 17, 18, 20, 24, 25, and 39.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the guide RNA" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims depends on claim 1 and claim 1 now recites two or more of the guide RNA are used.  The claim is indefinite because the limitation does not define which guide RNA is being referred to or is the limitation referring to both gRNAs in claim 1.
Claim 11 recites the limitation "the method" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim is directed to a reagent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986 ); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 
Claims 1, 5, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over taken with Nelson et al. (Science Vol. 351, pages 403-407, January 2016, cited on an IDS) taken with Wilton et al. (US 20120270925).
Nelson et al. teach CRISPR-Cas9 mediated genomic and transcript deletion of exon 23 through AAV-CRISPR administration in human cells from DMD patient (page 404, Figure 1).  The Cas9 nuclease is targeted to introns 22 and 23 by two gRNAs.  This results in partial recovery of functional dystrophin protein in skeletal myofibers and cardiac muscle.  Staphylococcus aureus Cas 9 cDNA can be used for in vitro genome editing applications (pages 405-406).  Using two gRNAs targeted to introns 22 and 23 results in simultaneous DNA cleavage in both introns by Cas9-gRNA complexes and result in production of an internally truncated but highly functional dystrophin protein.
Nelson et al. does not specifically teach one guide RNA contains a spacer sequence configured to position the site of cleavage by the CRISPR-Cas within 80 bases from the splice acceptor site immediately before the target exon or the splice donor site immediately after the target exon.  
However, at the time of the effective filing date, an antisense oligonucleotide within 80 bases from the splice acceptor site immediately before the target exon or splice donor site immediately before the human dystrophin gene could be used to successfully edit the DMD gene.  See Wilton, Table 1A.  The acceptor and donor splice sites have consensus sequence of about 16 and 8 bases respectively (figure 1).  Wilton teaches a method of treating muscular dystrophy in a patient comprising administering an antisense oligonucleotide capable of binding to a selected target site to induce exon skipping in the dystrophin gene (see pages 5 (table 1a) and 58 and figure 1).  Two or more oligonucleotides can be used in the method.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Nelson taken with Wilton to skip a human dystrophin gene in a genome using a CRISPR-Cas9 and two or more guide RNAs wherein one guide RNA contains a spacer sequence configured to position the site of cleavage by the CRISPR-Cas within 80 bases from the splice acceptor site immediately before the target exon or the splice donor site immediately after the target exon, namely to arrive at the claimed invention.  While it is acknowledged that Wilton is directed to using the antisense oligonucleotides in a method of inducing exon skipping and not as gRNA, it would have been a simple substitution to use these targeted regions of the exon gene to make gRNA for use in guiding the CRISPR-Cas9 complex to the region near the splice acceptor site or splice donor site.  The substitution would result in correcting gene expression at the level of the genomic DNA rather than pre- mRNA.  One of ordinary skill in the art would have been motivated to combine the teaching to study the function of the edited human dystrophin gene in a cell line.  Nelson teaches using CRISPR-Cas9 and two guide RNAs, wherein the Cas9 is from Staphylococcus aureus.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (supra) taken with Wilton et al. (supra) as applied to claims 1, 5, 8, 9, and 11 above, and further in view of Ran et al. (Cell 2013, vol. 154, pages 1380-1389, cited on an IDS).
Nelson taken with Wilton do not specifically teach using a nickase-modified Cas as set forth in claim 3.
At the time of the effective filing date, Ran et al. teach, “Because individual nicks in the genome are repaired with high fidelity, simultaneous nicking via appropriately offset guide RNAs is required for double stranded breaks and extends the number of specifically recognized baes for target cleavage.” “We demonstrate that using paired nicking can reduce off-target activity by 50- to 1,500-fold in cell lines and to facilitate gene knockout in mouse zygotes without sacrificing on-target cleavage
efficiency.”  See page 1380.  Mutations of the catalytic residues in RuvC and HNH convert Cas9 into DNA nickases (Pages 1382-1384).  Ran et al. teach CRISPRs and S. aureus Cas9 are known in the prior art (page 1384 and 1387-88). 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Nelson and Wilton taken with Ran et al. to use CRISPR nickase in the method, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the function of this CRISPR-Cas in a cell line and determine if it is less susceptible to off-target mutations and it is highly specific compared to wild-type Cas (pages 1380 and 1384).
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 1, 5, and 8-11 are rejected under 35 U.S.C. 103 as being obvious over Nelson (supra) taken with WO 2019017321, of record (see English translation pages 1-26, of record).
The applied reference (WO 2019017321) has a common assignee with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Applicant cannot rely upon the certified copy of the foreign priority application
(filed on 3/30/17) to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Nelson et al. teach CRISPR-Cas9 mediated genomic and transcript deletion of exon 23 through AAV-CRISPR administration in human cells from DMD patient (page 404, Figure 1).  The Cas9 nuclease is targeted to introns 22 and 23 by two gRNAs.  This results in partial recovery of functional dystrophin protein in skeletal myofibers and cardiac muscle.  Staphylococcus aureus Cas 9 cDNA can be used for in vitro genome editing applications (pages 405-406).  Using two gRNAs targeted to introns 22 and 23 results in simultaneous DNA cleavage in both introns by Cas9-gRNA complexes and result in production of an internally truncated but highly functional dystrophin protein.
Nelson et al. does not specifically teach guide RNA contains a spacer sequence
having the base sequence of based from 17 to 36 in the base sequence of SEQ ID NO:
17.
However, at the time of the effective filing date, ‘321 teaches a method of
introducing a gene mutation for repairing a gene sequence into a cell comprising
expressing a fusion protein between sequence-specific DNA cleavage enzyme and
nuclear receptor, and introducing gene mutation into a vicinity of double stranded DNA
break using CRISPR-Cas system.  See page 13, Table 1 and pages 19-20.  The system
can contain a human dystrophin gene exon 45 specific oligonucleotide (gRNA). ‘321
teaches a gRNA comprising nucleotides 17-36 of SEQ ID NO: 17.  See SEQ ID NO: 4.
It would have been prima facie obvious to a person of ordinary skill in the art at
the time the effective filing date to combine the teaching of Nelson et al. taken with ‘321 as a simple substitution to use SEQ ID NO: 4 as the guide RNAs, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to
combine the teaching to study the function of this CRISPR-Cas in a cell line and
determine if it is less susceptible to off-target mutations and/or more efficient at skipping
exon 45.
Therefore the invention as a whole would have been prima facie obvious to one
ordinary skill in the art at the time of the effective filing date.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See generally MPEP § 717.02.

Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jantz et al. (WO 2015/138739).
‘739 teach a method of treating DMD in a human subject in need thereof comprising contacting the DNA of a muscle cell of the subject with a CRISPR-Cas9 complex that cuts a first recognition site and a second CRISPR-Cas9 complex that cuts a second recognition sequence, wherein at least one exon is removed from the dystrophin gene in the cell (pages 13-15, 23-24, and 38-39 and Figure 2).  The exon is exon 45 (page 38).  Two guide RNAs can be used in the method (page 15 and Figure 2).  
While a recognition sequence comprises nucleotides 17-36 of SEQ ID NO: 17 recited in instant claim 10 is taught by ‘739 (See claim 9, SEQ ID NO: 63), ‘739 does not specifically teach using one guide RNA containing a spacer sequence configured to position the site of cleavage by the CRISPR-Cas within 80 bases from the splice acceptor site immediately before the target exon or the splice donor site immediately after the target exon.  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to make a guide RNA contain a spacer sequence configured to position the size of cleavage by the CRISPR-Cas within 80 bases from the splice acceptor site immediately before the target exon or the splice donor site immediately after the target exon, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to make the guide RNA targeting a recognition sequence comprising SEQ ID NO: 63 to successfully skip exon 45 of DMD gene.  Since this sequence is 100% identical to SEQ ID NO: 17 then it would be an obvious structural limitation of the gRNA taught by ‘739.  ‘739 teaches using two guide RNAs and can be used to reduce off-target effects of CRISPR-Cas expression. 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jantz et al. (WO 2015/138739).as applied to claims 1 and 8-11 above, and further in view of Ran et al. (Cell 2013, vol. 154, pages 1380-1389, cited on an IDS).
‘739 teaches that “CRISPR Nickase” can be used in the method and cites Ran et al. (supra) (page 15).
Crispr nickase is the structural limitations of the CRISPR in instant claim 3.
At the time of the effective filing date, Ran et al. teach, “Because individual nicks in the genome are repaired with high fidelity, simultaneous nicking via appropriately offset guide RNAs is required for double stranded breaks and extends the number of specifically recognized baes for target cleavage.” “We demonstrate that using paired nicking can reduce off-target activity by 50- to 1,500-fold in cell lines and to facilitate gene knockout in mouse zygotes without sacrificing on-target cleavage
efficiency.”  See page 1380.  Mutations of the catalytic residues in RuvC and HNH convert Cas9 into DNA nickases (Pages 1382-1384).   RAN et al. teach CRISPRs and S. aureus Cas9 are known in the prior art (page 1384 and 1387-88). 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘739 taken with Ran et al. to use CRISPR nickase in the method, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the function of this CRISPR-Cas in a cell line and determine if it is less susceptible to off-target mutations and it is highly specific compared to wild-type Cas (pages 1380 and 1384).  Ran et al. teach CRISPRs and S. aureus Cas9 (page 1384 and 1387-88).
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 1, 3, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gersbach et al. (US 20180320197).
‘197 teach a method of treating DMD in a human subject in need thereof comprising contacting the DNA of a muscle cell of the subject with a CRISPR-Cas9 complex that cuts a first recognition site and a second CRISPR-Cas9 complex that cuts a second recognition sequence, wherein at least one exon is removed from the dystrophin gene in the cell (pages 2-5, 14-15, 42-50, 53-55, and 238-239 and Figures 49B, 61A-C and 64A-C).  The CRISPR-Cas is a nickase-modified Cas as described in claim 3.  Cas9 can be derived from Streptococcus pyogenes (pages 14-15).  The exon can be exon 45 (page 2).  At least two guide RNAs can be used in the method (pages 16-18 and 21-23).  While a recognition sequence comprises nucleotides 17-36 of SEQ ID NO: 20 recited in instant claim 10 is taught by ‘197 (pages 43-50, SEQ ID NO: 684), ‘197 does not specifically teach using one guide RNA containing a spacer sequence configured to position the site of cleavage by the CRISPR-Cas within 80 bases from the splice acceptor site immediately before the target exon or the splice donor site immediately after the target exon.  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to make a guide RNA contain a spacer sequence configured to position the size of cleavage by the CRISPR-Cas within 80 bases from the splice acceptor site immediately before the target exon or the splice donor site immediately after the target exon, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to make the guide RNA targeting a recognition sequence comprising SEQ ID NO: 684 to successfully skip exon 45 of DMD gene.  Since this sequence is 100% identical to SEQ ID NO: 20 then it would be an obvious structural limitation of the gRNA taught by ‘197.  ‘197 teaches using two guide RNAs and can be used to reduce off-target effects of CRISPR-Cas expression.  ‘197 teaches the CRISPR-Cas is a nickase-modified Cas in claim 3.  “197 teaches Cas9 can be derived from Streptococcus pyogenes.  ‘197 teaches that the exon can be exon 45 (page 2).  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not appear to teach or make obvious picking and choosing two gRNAs from the SEQ ID NOs: in this claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635